Appeal pursuant to the Charter of the City of Mount Vernon § 127-f from a determination of the Commissioner of the Fire Department of the City of Mount Vernon dated November 7, 1990, which, after a hearing, found that the appellant failed to respond to a reported alarm of fire as assigned, and imposed the sanction of dismissal from employment.
Ordered that the determination is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, he was not deprived of his right to a fair hearing notwithstanding that the Hearing Officer received records of prior disciplinary actions brought against the appellant before he made any determination as to the appellant’s guilt. The Hearing Officer was instructed not to consider this evidence in determining the appellant’s guilt and he stated that he would only consider this material in assessing the sanction to be imposed (see, Matter of Bigelow v Board of Trustees, 63 NY2d 470; Matter of Friedland v Ambach, 135 AD2d 960).
We have reviewed the appellant’s remaining contentions and find them to be without merit. Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.